Citation Nr: 1233636	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  09 49 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left navicular fracture with mild arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued the Veteran's left wrist disability at 10 percent.  

In July 2012, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

The Board notes that at the time of his July 2012 hearing, the Veteran submitted medical records from Southern Orthopaedic Surgeons and Dr. D.H. along with a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2011).

Additionally, VA treatment records have been placed in the Veteran's Virtual VA file.  There is no record of the Veteran waiving consideration of these records by the Agency of Original Jurisdiction (AOJ).  VA regulations provide that any pertinent evidence submitted by an appellant without waiver of AOJ consideration must be referred to the AOJ for review and preparation of a supplemental statement of the case.  38 C.F.R. § 20.1304 (2011).  The additional VA treatment records include a December 2009 x-ray report and a January 2010 surgery consult relating to the left wrist disability.  However, as the content of these two treatment records have been copied directly into the May 2010 VA examination report, described by the Veteran, and/or are duplicative of other evidence of the record that reflects the severity of his current disability, there is no reason to seek a waiver of consideration of the evidence by the AOJ or to remand the matter for AOJ consideration of the evidence.  38 U.S.C.A. § 20.1304 (2011).  The remaining VA treatment records did not address the left wrist disability.  Thus, the Board finds no prejudice to the Veteran in proceeding with a full review of this case, at this time.


FINDING OF FACT

The Veteran's service-connected residuals of a left navicular fracture with mild arthritis have been manifested by pain and limitation of motion; ankylosis, limitation of motion of the fingers, neurological impairment, and incapacitating episodes of arthritis have not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a left navicular fracture with mild arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5215, 5003, 5214, 5228, 5229, 5230, 8515, 8516. (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, the Veteran was sent a letter in October 2004 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  

The Veteran was not specifically informed in connection with the present appeal of how VA determines disability ratings and effective dates.  In any event, the instant decision denies the claim for an increased rating.  As such, no higher rating or effective date is assigned and thus any deficiency in notice is moot.  For these reasons, the absence of a specific Dingess notice is harmless error.  Therefore, no further development is required regarding the duty to notify. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim. The pertinent evidence of record includes the Veteran's statements, private treatment records, and multiple VA examination reports.  

The Veteran was afforded VA examinations for his left wrist disability in October 2004, May 2010, and March 2012.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his claims folder, documented his past and current medical conditions, and appropriately addressed the severity of the left wrist disability consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right wrist disability under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's July 2012 hearing, the undersigned identified the issue on appeal and asked the Veteran about any treatment for his fracture residuals of the left navicular.  The undersigned also identified treatment records that were being submitted at the hearing, but were not yet part of the claims file.  The Veteran provided testimony as to the symptoms and history of his disability, and how they impact his everyday activities, thereby demonstrating actual knowledge of the ability to identify and submit additional relevant evidence.  The duties imposed by Bryant were thereby met.

Accordingly, no further development is required with respect to the duty to notify.

II.  Legal Criteria & Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2011). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  See 38 C.F.R. § 4.45 (2011).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Veteran contends that his left wrist disability is more severe than the currently assigned evaluation under Diagnostic Code 5299-5215.  Here, the Board notes that hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.

Under Diagnostic Code 5215, a 10 percent rating, the maximum rating, is warranted when there is limitation of motion of the wrist with dorsiflexion less than 15 degrees or with palmar flexion limited in line with the forearm.  38 U.S.C.A. § 4.71a, Diagnostic Code 5215.

Under Diagnostic Code 5214, a 30 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the major wrist; a 20 percent evaluation is warranted for the minor wrist.  A 40 percent disability evaluation is contemplated for ankylosis of the major wrist in any other position, except favorable; a 30 percent evaluation is warranted for the minor wrist.  A 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation; a 40 percent evaluation is warranted for the minor wrist.  38 U.S.C.A. § 4 .71a, Diagnostic Code 5214.

Pursuant to Diagnostic Code 5003, arthritis established by x- ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4,71a, Diagnostic Code 5003.  For the purpose of rating disability from arthritis, the wrist is considered a major joint.  See 38 C.F.R. § 4.45.

Normal range of motion for the wrist is 70 degrees of dorsiflexion (extension); 80 degrees of palmar flexion; 45 degrees of ulnar deviation; and 20 degrees of radial deviation.  See 38 C.F.R. § 4.71a, Plate I.

On October 2004 VA examination, the Veteran reported that the main problem with his wrist was that he had a sensation of weakness.  He mentioned some "pulling" in the left forearm that went up to the elbow.  He did not take any medication for the wrist and reported no incidents of flare ups; however, he reported difficulty with lifting over 50 pounds.  Although he had a brace for his wrist, he admitted that he did not wear it because he did not think that it helped and he was concerned about getting it dirty when working as a plumber.  

Objectively, the examiner noted that the Veteran is right-handed.  On examination, the wrist appeared normal.  There was a 4 cm well-healed scar over the inner left wrist with mild bony prominence beneath the scar.  There was no tenderness to palpation.  There was normal dorsiflexion, palmar flexion, radial deviation, and ulnar deviation.  There was no pain with range of motion and he had normal use of the left hand.  X-rays showed an old healed fracture with mild arthritis.  He was diagnosed with chronic mild wrist strain that created a mild functional loss.  

A March 2010 clinic note from Dr. D.H. reported that the Veteran had 20 degrees of dorsiflexion and 20 degrees of volar flexion.  The Veteran lacked about 10 degrees of supination.  X-rays revealed that he had significant changes across the carpus and radial ulnar articulation.  The assessment was post traumatic disease with daily pain.  Dr. D.H. reported that the only treatment to offer the Veteran was a fusion of his wrist.  The Veteran was able to get enough flexion to play the guitar and do other stuff.  

On May 2010 VA examination, the Veteran stated that he had constant pain in the left wrist and was able to use it only minimally.  He reported that he had flare ups during the cold and rain.  There was no functional impairment.  The Veteran used aspirin for pain.  There was no history of surgery.  He reported pain, stiffness, decreased speed of joint motion, limitation of motion, and severe flare ups that occurred every three to four months and lasted hours.  The Veteran reported that with flare ups, he experienced difficulty with the usage of the left wrist.  There were no incapacitating episodes of arthritis and he did not use any assistive devices.  

On examination, there was bony joint enlargement, tenderness, abnormal motion, and guarding of movement.  There was objective evidence of pain on movement.  Dorsiflexion was to 30 degrees, palmar flexion was to 30 degrees, radial deviation was to 10 degrees, and ulnar deviation was to 10 degrees.  Objective evidence of pain was not shown and there were no additional limitations following repetitive motion.  There was no joint ankylosis.  December 2009 X-rays showed that there was narrowing at the radiocarpal joint and possibly a mild scapholunate disassociation.  He experienced pain with occupational activities.  The left wrist disability had a severe effect on chores; a moderate effect on exercise, recreation, grooming, and driving; and a mild effect on shopping, feeding, bathing, and dressing.  

An October 2011 clinic note from Southern Orthopaedic Surgeons indicated that the Veteran had increasing loss of range of motion and pain to the point that it was impacting his ability to do his normal job.  On examination, there was pain in the area of the scaphoid.  He lacked a little bit of full extension and flexion.  He was neurologically and neurovascularly intact.  X-rays revealed post-traumatic arthritis in several joints.  

On March 2012 VA examination, the Veteran reported that his left wrist was worse since his last VA examination.  He stated that he was unable to do anything that required additional pressure/weight bearing on the wrist without significant pain in the navicular area.  Even with significantly reduced activity, the left wrist was painful at the end of the day.  The Veteran reported that it was hard to move his wrist during flare-ups due to increased pain.  

Range of motion studies revealed that the Veteran was able to palmar flex to 25 degrees with pain at 20 degrees and dorsiflex to 50 degrees with pain at 30 degrees.  After repetitive motion, palmar flexion was to 30 degrees and dorsiflexion was to 45 degrees.  The examiner reported that the Veteran had additional limitation in the range of motion of the wrist following repetitive-use testing.  The examiner reported that the Veteran had functional loss and/or functional impairment or additional limitation of the range of motion after repetitive use due to less movement than normal, weakened movement, and pain.  The Veteran had localized tenderness or pain on palpation.  Wrist flexion revealed normal strength.  The Veteran did not have ankylosis.  The examiner reported that there was not functional impairment such that no effective function remained other than that which would be equally served by an amputation with a prosthesis.  The examiner noted that October 2011 X-rays from the Veteran's orthopedist showed extensive arthritis that involved multiple bones and joints in the wrist.  The Veteran's wrist condition impacted his ability to work as a plumber, and he had to compensate extensively with his right wrist during his job.  As a result, he was developing right wrist pain.  

During his July 2012 Video Conference hearing, the Veteran restated prior contentions and indicated that if he did not have the current limitations with his left wrist that he could possibly get a better job that paid more money.  He reported that the VA doctor, Dr. H, and Dr. M. all told him that a wrist fusion would eliminate the pain, but after such procedure that he would not be able to move his wrist backwards or forwards.  He was not sure if he would be able to perform his job as a plumber with such restrictions.  He had tried to wear a brace, but was unable to move his fingers.  The brace held the wrist in place like the fusion surgery does to the wrist.  Functionally, he could button his shirt and for other activities, he used his other hand.  He drove mostly with his right hand.  

With respect to the applicable rating criteria, the Veteran is currently assigned a 10 percent disability rating under Diagnostic Code 5215.  A 10 percent disability rating is the highest schedular rating available.  Moreover, in this regard, range of motion findings do not show dorsiflexion to less than 15 degrees in any of the examination reports or palmar flexion limited in line with the forearm in order to meet the 10 percent rating criteria under Diagnostic Code 5215.  Given the range of motion findings, the Veteran would be assigned a noncompensable schedular evaluation under the criteria of Diagnostic Codes 5215.  Thus, a higher rating is not warranted.

The Board recognizes the Veteran's statements attesting to a sensation of weakness, constant pain, stiffness, decreased speed of joint motion, limitation of motion, and severe flare ups that occurred every three to four months and last for hours.  His statements as to the effects the disability had on performing his activities of daily living have also been considered.  In this regard, lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) 

The Board has considered the Veteran's competent and credible statements along with the objective evidence and whether an increased disability rating is warranted for the left wrist disability based on functional loss due to pain, weakness, and flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although the Veteran evidences functional loss due to his left wrist disability and occasionally uses a brace for support, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  A 10 percent disability rating is the maximum rating allowable under Diagnostic Code 5215.  As such, the Board is unable to grant a higher schedular rating under these criteria.

While higher disabilities ratings are contemplated for ankylosis of the wrist under Diagnostic Code 5214, as discussed above, the evidence does not show that the Veteran's left wrist has been manifested by symptoms consistent with ankylosis at any time during the course of the appeal.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Although the Veteran reported that if he were to undergo a left wrist fusion he would be prevented from moving his wrist, the Board must consider the nature and severity of his wrist disability during the course of the appeal and not what it might be should he decide to undergo surgery in the future.  On May 2010 and March 2012 VA examinations, the examiners specifically reported that the Veteran did not have ankylosis.   

Additionally, even with consideration of factors such as a sensation of weakness constant pain, stiffness, decreased speed of joint motion, limitation of motion, and severe flare ups that occurred every three to four months and lasted hours with difficulty of usage, as well as the objective findings of functional loss and limitation of motion, the symptomatology manifested by the Veteran's left wrist disability does not closely approximate ankylosis.  In this case, the objective evidence has shown that the Veteran has maintained motion in his left wrist throughout the course of the appeal period.  The Board concludes that a higher rating based on those factors is not warranted.

With regard to arthritis, the Board notes that x-ray evidence of record shows traumatic arthritis in multiple of the wrists.  However, a higher rating is not warranted under Diagnostic Code 5003.  Indeed, even with the limitation of motion, there is no evidence of occasional incapacitating episodes to warrant a higher 20 percent evaluation.  Additionally, on May 2010 VA examination, the examiner reported that there were no incapacitating episodes of arthritis.  

The Board has also considered whether separate ratings are warranted for any associated conditions such as limitation of motion of the fingers under 38 C.F.R. § 4.71a, DCs 5228, 5229 and 5230.  However, the evidence of record does not support the assignment of such a separate rating.  In this regard, it has neither been alleged by the Veteran nor shown by the evidence that there is any limitation of motion of the fingers related to the wrist disability that would warrant such a rating.  Additionally, it has neither been alleged nor shown that there is any associated neurological disorder.  The October 2011 treatment record from Southern Orthopeadic Surgeons reported that the Veteran was neurologically and neurovascularly intact.  Moreover, as the symptomatology considered in the ratings for paralysis of the median or ulnar nerve (under Diagnostic Codes 8515 and 8516), overlaps with the symptomatology considered in a rating for orthopedic limitation of the wrist or hand, in the same anatomical region, to combine these ratings would constitute pyramiding and is not permitted.  See 38 C.F.R. §  4.14; Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

In light of the above, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent at any point throughout the appeal period for residuals of a status post left navicular fracture.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Hart, supra.  Therefore the claim must be denied.  38 U.S.C.A. § 5107. 

III.  Other Considerations

A. Extraschedular Basis

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required. Id. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's left wrist disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

B. Total Disability Based on Individual Unemployability (TDIU)

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  The Board notes that the Veteran has stated that his left wrist disability interferes with his employment as a plumber.  During his July 2012 hearing, the Veteran indicated that he believed that he would be able to get a better paying job if it weren't for his left wrist disability.  He also stated that he has to use his right hand more in order to compensate for his left wrist disability.  However, in the instant case, the evidence shows that the Veteran is still employed and he has not contended that his left wrist disability renders him unable to obtain substantially gainful employment.  Accordingly, the issue of TDIU has not been raised in this case. 


ORDER

A disability rating in excess of 10 percent for residuals of a left navicular fracture with mild arthritis is denied. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


